DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/08/2022 has been entered. Claims 4, 14, and 15 are cancelled. Claims 1-3, 5-13, and 16-21 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US18/42193 filed on 07/14/2018, which claims benefit of US Provisional Application No. 62/574,848 filed on 10/20/2017 and 62/533,071 filed on 07/16/2017.

Withdrawn Claim Objections
The objection of claim 16 because of improper recitation, as set forth on page 3 of the Final Rejection mailed on 11/09/2021, is withdrawn in view of amended claim.

Claim Objections
Claims 18-21 are objected to because of the following informalities: In claims 18-21, change the incorrect indicator “(New)” to “(Previously Presented)” because claims 18-21 have been entered in previous Office Action. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Migdalska-Richards et al. (Synapse 71:e21967, 2017 (First published: 12 March 2017), hereinafter referred to as Migdalska ‘2017).
With regard to structural limitations “a method comprising administering to a simian (encompassing a monkey as defined in the specification) a therapeutically effective amount (or a daily dose for a week or more; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5, 6, 8, 9, and 16): 
Migdalska ‘2017 disclosed Ambroxol hydrochloride administration: nonhuman primates (adult male cynomolgus monkey) underwent oral chronic treatment with ambroxol (Sigma-Aldrich) 22.5 mg/day or ambroxol 100 mg/day for 28 days. They were clinically followed during the experiment timescale for general health, appearance, motor, and nonmotor behavior, and wellbeing (page 2 of 3, left col., para. 2 and 3).
Thus, these teachings of Migdalska ‘2017 anticipate Applicant’s claims 1-3, 5, 6, 8-10, 12, 13, and 16. The treatment of Migdalska ‘2017 meets all structural limitation of claimed method and would achieve the same intended results or the compound would carry the same properties, including “increasing and/or improving lifespan”, “reduces an age-related symptom or an age-related disease (or selected from a cardiovascular disease… cataracts… or Alzheimer's Disease)”, “the lifespan of the animal .
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zemel et al. (US 2016/0000737, published on January 7, 2016, hereinafter referred to as Zemel ‘737).
With regard to structural limitations “a method comprising administering to a canine (or a dog), a feline (or a cat), an equine (or a horse), a cow, a pig, or a pet animal a therapeutically effective amount (or a daily dose for a week or more; or at least 1 or 5 years; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5-9, 11, and 16-21):
Zemel ‘737 disclosed a method of reducing inflammation or diabetes in a pet comprises administering to the pet a pet food, pet treat, pet snack or pet drink composition that comprises: about 0.05 to 5 wt% of leucine and/or about 0.005 to 1 wt% of one or more leucine metabolites; and about 0.0005 to 0.05 wt% of a sirtuin activator. In one embodiment, exemplary sirtuin activators include resveratrol; Rhapontin; Butein; Morin; (-)-Epicatechin; Kaempferol; MCI-186 (3-Methyl-1-phenyl-2-pyrazolin-5-one); HBED (N,N'-Di-(2-hydroxybenzyl)ethylenediamine-N,N'-diacetic acid-H2O); Ambroxol (trans-4-(2-Amino-3,5-dibromobenzylamino)cyclohexane-HCI; and U-83836E ((-)-2-(( 4-(2,6-di-1-Pyrrolidinyl-4-pyrimidinyl)l-piperzainy l)methyl)-3 ,4-dihydro-2,5, 7 ,8-tetramethyl-2H-1-benzopyran-6-ol.2HCI). In some embodiments, the subject is a mammal, including apes, chimpanzees, orangutans, monkeys; domesticated animals (pets) such as dogs, cats, guinea pigs, hamsters, mice, rats, rabbits, and ferrets; domesticated farm animals such as cows, buffalo, bison, horses, donkey, swine, sheep, and goats (page 8/46, [0036-0037]; pages 12/46 to 13/46, [0097]; page 9/46, [0056]). The total daily dose of the composition can include at least about 1, 3, 7 .5, 15, 30, 45, 90 mg or more of a sirtuin activator. The period of treatment or diet supplementation can be for about 1, 2, 3, 4, 5, 6, 7, 8, or 9 days, 2 weeks, 1-11 months, or 1 year, 2 years, 5 years or even longer (page 36/46, [0398-0399]). 


Applicant’s Arguments/Remarks and Declaration filed on 02/08/2022 have been fully considered. Applicant argued “In this Declaration, Dr. Anderson reviews the state of the art in its entirety… the skilled artisan would be taught away from using ambroxol in the invention disclosed in Zemel et al. since Howitz et al. teaches that ambroxol does not have sirtuin activator activity. See, Declaration, paragraphs 16-17. Subsequently published references (Beher et al. and Pacholec et al.) discredits the teaching of Howitz et al. See, paragraphs 18-20” (p. 5, last para.; p. 6, para. 1).
In response, these arguments are found not persuasive because of the following reasons. Zemel ‘737 disclosed specifically a method of administering ambroxol to animals. The argument of ambroxol being or not being a sirtuin activator does not change the fact that the cited method has been taught. Also, the argued “ambroxol does not have sirtuin activator activity” appears to be Applicant’s own interpretation because Howitz et al. did not explicitly teach that. Furthermore, if the references (Beher et al. and Pacholec et al.) discredits the teaching of Howitz et al., it is not clear why the Applicant still relies on the Howitz et al. as evidence. To overcome the 102 or 103 rejection above, Applicant may include additional active step at the end of claim 1, such as “, wherein the therapeutically effective amount to extend lifespan is obtained after monitoring percentage of live animal for more than 1 year” supported by Fig. 1, that is not taught or suggested by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

(I) Claims 1-3, 5-7, 10-13, 16, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 14 of U.S. Patent No. 10,894,008 (Anderson, published on January 19, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘008 claims “A method for improving skin barrier function in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol to improve skin barrier function, wherein said low dose formulation comprises less than 0.1 % (w/w) of ambroxol and wherein said skin barrier function is measured by… a reduction in the appearance of age spots… an increase in moisturization” (claim 1), “wherein composition comprises ambroxol hydrocholoride”(claim 9), “wherein composition is topically applied several times over a given period of time, e.g., once daily, twice daily dose, three times daily” (claim 13), and “wherein the composition is topically applied for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years” (claim 14). Pat. ‘008 defined that the “subject” is a rodent (e.g., a guinea pig, a hamster, a rat, a mouse), murine (e.g., a mouse), canine (e.g., a dog), feline (e.g., a cat), equine (e.g., a horse), a primate, simian (e.g., a monkey or ape), a monkey (e.g., marmoset, baboon), or an ape (e.g., gorilla, chimpanzee, orangutan, gibbon) (col. 5, lines 38-42).
Thus, claims 1-3, 5-7, 10-13, 16, and 19-21 of this instant Application encompass or overlap with claims 1, 9, 13, and 14 of Pat. ‘008. The method of Pat. ‘008 meets all structural limitation of claimed method and would achieve the same intended results or the compound carrying the same properties, 

Applicant’s Arguments/Remarks filed on 02/08/2022 have been fully considered. Applicant argued “the rejection based on double patenting be held in abeyance until such time as allowable subject matter has been identified” (p. 6, last para.).
In response, the double patenting is maintained.

(II) Claims 1-3, 5-7, 10-13, 16, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27, 34, 38, and 39 of copending Application No. 17/124,798 (Anderson, claim set of 03/28/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘798 claims “A method of treating a subject suffering from psoriasis or atopic dermatitis in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol, wherein said low dose formulation comprises less than 0.1 % (w/w) of ambroxol” (claim 26),  “wherein said skin barrier function is measured by: 1) a reduction in the signs of aging (or premature aging), 2) a decrease in the aging process of the skin… a reduction in the appearance of age spots… an increase in moisturization” (claim 27), “wherein composition comprises ambroxol hydrocholoride”(claim 34), “wherein composition is topically applied several times over a given period of time, e.g., once daily, twice daily dose, three times daily” (claim 38), and “wherein the composition is topically applied for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years” (claim 39). Appl. ‘798 defined that the “subject” is a rodent (e.g., 
Thus, claims 1-3, 5-7, 10-13, 16, and 19-21 of this instant Application encompass or overlap with claims 26, 27, 34, 38, and 39 of Appl. ‘798. The method of Appl. ‘798 meets all structural limitation of claimed method and would achieve the same intended results or the compound carrying the same properties, including “increasing and/or improving lifespan”, “reduces an age-related symptom or an age-related disease (or selected from… hair thinning, hair graying … a metabolic change, a biochemical change… inflammatory disease, proinflammatory states)”, “the lifespan of the animal is extended by up to about 10%...  control animals”, “inhibits nutrient sensing”, and “induces autophagy”, required by claims 1-3, 10, 12, and 13. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623